Judgment, Supreme Court, Bronx County (Alexander Hunter, Jr., J.), entered on or about December 24, 1996, dismissing petitioner’s writ of habeas corpus, unanimously affirmed, without costs.
Where the issues raised by a petitioner could have been raised in an administrative appeal (Executive Law § 259-i [4]; 9 NYCRR 8006.3), and such petitioner has not exhausted such administrative remedies, habeas corpus relief is not available (People ex rel. Childs v Bennett, 231 AD2d 951, lv denied 89 NY2d 802; Matter of La Bounty v Russi, 208 AD2d 1071, appeal dismissed and lv denied 85 NY2d 889). This is such a case. Concur—Rosenberger, J. P., Nardelli, Rubin, Williams and Mazzarelli, JJ.